DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the reply filed on August 1, 2022.
Receipt and entry of the amended drawings, amended abstract, amendments to the specification, and amended claims, as well as the corresponding Remarks and interview summary by applicant (acceptable), are hereby acknowledged.
Claims 1 through 10 as amended are pending.
Response to Arguments
Applicant's arguments filed on August 1, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments relating to the applicability of the Nakamura et al. reference and of the Denso Corporation reference are not found to be persuasive because these arguments are based on applicant’s interpretation of the claims being overly narrow for pending claims and also on the applicant’s interpretation of the prior art references being overly narrow and/or inaccurate as well. Applicant is respectfully reminded that pending claims are to be given their broadest reasonable interpretation. Furthermore, applicant is still relying on indefinite claim limitations for patentability. 
Applicant’s arguments are therefore not found to be persuasive. 
Drawings
The replacement drawings were received on August 1, 2022. These drawings are acceptable for examination purposes.
The drawings are objected to because of uneven line quality and/or handwritten reference characters and lettering.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “wherein the dash panel of the vehicle and the cooling heat exchanger are arranged in parallel with each other” in base claim 1 as amended are a duplicate of a portion of the limitations “wherein the cooling heat exchanger, the blower, the heating heat exchanger are arranged in parallel with a dash panel of the vehicle” also in base claim 1 (as emphasized by examiner), thus rendering the metes and bounds of protection sought by the claims indeterminate and the claims indefinite.	Additionally, as previously noted in the corresponding rejection of the claims in the previous Office action and reiterated hereby, the blower, the heating heat exchanger, the cooling heat exchanger, and the dash panel are all three-dimensional elements which additional do not have either an inherent shape or a predefined shape. Because only planar or linear elements can properly and clearly be specified as being parallel to each other, it is still not at all clear, as recited in the claims, which particular surfaces or portions of the three-dimensional blower and of the two three-dimensional heat exchangers are intended to be parallel to which particular portions or surfaces of the three-dimensional dash panel of the vehicle. Because of the lack of clarity and preciseness, these limitations are being interpreted broadly as required for examination purposes.
Any claim not specifically referenced is rejected at least as depending from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best can be understood in view of the indefiniteness of the claims, claims 1 through 4 and 6 through 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Denso Corporation (DE 11 2016 001 027 T5; published December 21, 2017).
Denso Corporation (i.e., Figures 1 and 2) discloses a vehicular air conditioner 10 essentially as claimed, comprising, for example: a cooling heat exchanger/evaporator 16, a blower 21/22, and a heating heat exchanger/heater 18 all arranged in a width direction of a vehicle (i.e., side to side) with each generally having at least one surface facing (and thus parallel to, at least as broadly interpreted as required for pending claims) some surface of the dash panel of the vehicle; the cooling heat exchanger/evaporator 16 being disposed in an evaporator unit/evaporator portion of casing/housing 12 and having an air inlet (i.e., via filter 29), the heating heat exchanger/heater 18 being disposed in a heater unit/heater portion of casing/housing 12 and having an air outlet (i.e., one of outlets 125 and 126), and the blower 21/22 being disposed in a blower unit/blower portion of casing/housing 12; the air inlet comprising an indoor air inlet 122 and an outdoor air inlet 123, as well as an indoor and outdoor air door 28; a condensate water drain 127a disposed inside the evaporator unit/evaporator portion of the casing/housing 12; the heater unit/heater portion of casing/housing comprising an air conditioning case communicating with the air outlet (i.e., one of outlets 125 and 126), the heating heat exchanger/heater mounted in an air passageway of the air conditioning case 12 and having a temperature-adjusting door 24/26 mounted on one side of the heating heat exchanger/heater 18 in order to adjust the degree of opening of the passageway passing the heater core 185/186; a rear vent at least broadly readable on one of outlets 125 and 126, wherein the evaporator unit comprises a second outlet communicating with the rear vent at least broadly readable the lower airflow passageway leading through the opening coverable by door 26, the second outlet being formed at a lower side of the first outlet 126; the rear vent communicating with the second outlet being arranged at a lower side of the heater unit 18 (i.e., as shown in the Figures 1 and 2); and, a rear seat door at least broadly readable on door 26.
The reference thus reads on the claims.
Alternately for claims 1 and 2 and as best can be understood in view of the indefiniteness of the claims, claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (Pub. No. US 2016/0221414 A1).
Nakamura et al. (especially Figure 8) discloses a vehicular air conditioner essentially as claimed, comprising, for example: a cooling heat exchanger/evaporator 40, a blower 30, and a heating heat exchanger/heater 50 all arranged in a width direction of a vehicle (i.e., from side to side, right to left) in order with each generally having at least one surface facing (and thus parallel to, at least as broadly interpreted as required for pending claims) some surface of the dash panel of the vehicle; the cooling heat exchanger/evaporator 40 being disposed in an evaporator unit/evaporator portion of casing/housing and having an air inlet corresponding to inlet surface 40b and air inflow arrow e, the heating heat exchanger/heater 50 being disposed in a heater unit/heater portion of casing/housing and having an air outlet corresponding to outlet surface 50a, and the blower 30 being disposed in a blower unit/blower portion of casing/housing; the blower unit/blower 30 being arranged between the evaporator unit/evaporator 40 and the heater unit/heater 50 as shown in Figure 8, and a rotary shaft 31a of the blower 30 being arranged in a back-and-forth direction of the vehicle, also as shown in Figure 8.
The reference thus reads on the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763